                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                                             )
VINCENT CANNADY,                                             )
                                                             )
        Plaintiff,                                           )
                                                             )
                 v.                                          )        Case No. 20-cv-3243 (APM)
                                                             )
LOCAL GOVERNMENT INSURANCE                                   )
TRUST, et al.,
                                          )
      Defendants.                         )
_________________________________________ )


                                      MEMORANDUM OPINION

        Plaintiff Vincent Cannady, a resident of Missouri, brings this action pro se against

Defendants Local Government Insurance Trust, The Charter Oak Fire Insurance Co., 1 and Judge

Harold L. Dump II, alleging various violations of his statutory and constitutional rights.

See Compl., ECF No. 1. Defendants have each moved to dismiss for lack of personal jurisdiction

and failure to state a claim. 2 See Defs.’ Mots. to Dismiss, ECF Nos. 3, 13, 24. Because the court

finds that it lacks personal jurisdiction over Defendants, the court grants Defendants’ motions to

dismiss.

                                                    I.

        On a motion to dismiss under Rule 12(b)(2), a plaintiff bears the burden of establishing the

court’s personal jurisdiction over a defendant, Crane v. New York Zoological Soc’y, 894 F.2d 454,

456 (D.C. Cir. 1990), and it “cannot rely on conclusory allegations,” Exponential Biotherapies,


1
  Cannady improperly identifies The Charter Oak Insurance Co. as “Travelers Insurance” in his Complaint.
See Compl., ECF No. 1; Def. Charter Oak Fire Ins. Co.’s Mot. to Dismiss, ECF No. 13, at 1.
2
  Defendant Dump additionally moves to dismiss under Rule 12(b)(5) for insufficient service of process. See Def.’s
Mot. to Dismiss & Mem. in Supp., ECF No. 24, ¶ 5. Because the court finds it lacks personal jurisdiction over
Judge Dump, it does not reach this argument.
Inc. v. Houthoff Buruma N.V., 638 F. Supp. 2d 1, 6 (D.D.C. 2009) (internal quotation marks and

citation omitted). In deciding whether the plaintiff has shown a factual basis for personal

jurisdiction over a defendant, the court resolves factual discrepancies in favor of the plaintiff.

Crane, 894 F.2d at 456. While the court construes pro se complaints liberally, Howerton v.

Ogletree, 466 F. Supp. 2d 182, 183 (D.D.C. 2006), pro se plaintiffs are not exempt from

“plead[ing] adequate jurisdictional facts for their claims,” Walsh v. Hagee, 900 F. Supp. 2d 51, 56

(D.D.C. 2012).

       When a defendant is neither domiciled nor “at home” within the forum, courts have

personal jurisdiction only if the suit arises out of or relates to the defendant’s contacts with the

forum. See Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1779–80 (2017). “A

plaintiff seeking to establish specific jurisdiction over a nonresident defendant must establish that

specific jurisdiction comports with the forum’s long-arm statute, D.C. Code § 13–423(a), and does

not violate due process.” FC Inv. Grp. LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1094–95 (D.C. Cir.

2008), overruled on other grounds by Erwin-Simpson v. AirAsia Berhad, 985 F.3d 883 (D.C. Cir.

2021). As relevant here, the District of Columbia’s long-arm statute provides that a District of

Columbia court may exercise personal jurisdiction over a person “as to a claim for relief arising

from the person’s” (1) “transacting any business in the District of Columbia”; (2) “causing tortious

injury in the District of Columbia by an act or omission in the District of Columbia”; or

(3) “causing tortious injury in the District of Columbia by an act or omission outside of the District

of Columbia if he regularly does or solicits business, engages in any other persistent course of

conduct, or derives substantial revenue from goods used or consumed, or services rendered, in the

District of Columbia.” D.C. Code § 13-423(a).




                                                  2
                                                        II.

         Cannady fails to satisfy his burden of demonstrating that the court has personal jurisdiction

over Defendants. He has not shown that the court can exercise general jurisdiction over any

Defendant, see D.C. Code § 13-422, and he has not alleged any facts that would establish specific

jurisdiction under the long-arm statute, id. § 13-423. Indeed, Cannady asserts no act or injury

occurring within the District of Columbia at all, see generally Compl., ECF No. 1, and he himself

appears to concede in each of his opposition briefs that this court lacks personal jurisdiction over

Defendants, see, e.g., Pl.’s Mem. in Opp’n to Def.’s Mot. to Dismiss, ECF No. 6, at 9–10 (“So

while Diversity exists and there is no personal Jurisdiction of either party it is a Neutral Court that

is the Proper place of filing because as long as that Neutral Court has Subject Matter Jurisdiction

than it has Jurisdiction over both parties no matter the Party location.”). Cannady, of course, is

wrong to suggest that a court that has subject matter jurisdiction over an action may nevertheless

proceed against a defendant over which it lacks personal jurisdiction merely because it is a “neutral

court.” See Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 706 (1982)

(“Until the court has established personal jurisdiction, . . . any assertion of judicial power over the

party violates due process.”). Accordingly, even construing Cannady’s pro se Complaint liberally,

he has failed to “plead an adequate jurisdictional basis for [his] claims.” Gomez v. Aragon, 705

F. Supp. 2d 21, 23 (D.D.C. 2010). 3




3
  To the extent that Cannady argues the court should transfer the case in lieu of dismissal, see, e.g., Pl.’s Mem. in
Opp’n to Def.’s Mot. to Dismiss, ECF No. 19, at 10, the court declines that invitation given that Cannady has failed
to show that his claims “could properly be heard in any federal court,” Naartex Consulting Corp. v. Watt, 722 F.2d
779, 789 (D.C. Cir. 1983). Cannady’s claims are so inscrutable that transfer to another district would not be in the
interest of justice. See id.

                                                         3
                                              III.

       For the foregoing reasons, Defendants’ Motions to Dismiss, ECF Nos. 3, 13, 24, are hereby

granted.

       A final appealable Order accompanies this Memorandum Opinion.




Dated: June 21, 2021                                        Amit P. Mehta
                                                     United States District Court Judge




                                               4
